DETAILED ACTION
Status of Claims: Claims 1-10 and 13-18 are currently pending. Claims 1-9 were withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ali Ebrahimi, Attorney/Agent for Applicants, on 09/10/2021.
Please amend claims 1-9 and 14 as follows:

1.	(Cancelled)
2.	(Cancelled)
3.	(Cancelled)
4.	(Cancelled)
5.	(Cancelled)
6.	(Cancelled)
7.	(Cancelled)
8.	(Cancelled)
9.	(Cancelled)
10, wherein the QR barcode further comprises login information for the cloud service corresponding to the robotic device; wherein the image recognition software is configured to further extrapolate the login information for the cloud service; and wherein the robotic device connects to the cloud service using the login information.

Allowable Subject Matter
Claims 10 and 13-18 (renumbered as 1-7) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 10 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the limitation “extracting the Wi-Fi access point's SSID and Wi-Fi password for the first Wi-Fi network comprises the application of the communication device receiving instructions from a QR barcode scanned using an imaging device of the robotic device and parsed by an image recognition software of the robotic device; and the QR barcode further provides instructions to the application of the communication device to disconnect the communication device from the first Wi-Fi network and connect 4Application Number: 16/109617Customer No. 128593 Reply Dated August 25, 2021 Reply to Final Office Action Issued April 26, 2021 the communication device to a second Wi-Fi network of the robotic device, transfer the Wi-Fi access point's SSID and Wi-Fi password for the first Wi-Fi network to the robotic device, and connect the communication device back to the first Wi-Fi network after the transfer of information is complete” when considering with other claimed limitations in the claim as a whole.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476